Citation Nr: 0106180	
Decision Date: 02/15/01    Archive Date: 03/02/01

DOCKET NO.  00-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Timeliness of appeal of a rating action rendered in 
September 1997.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to December 
1983 and from September 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for problems with the fingers of both 
hands and a compensable disability rating for residuals of a 
fracture of the left foot were denied.

In addition, the veteran appeals a December 1998 rating 
action wherein service connection for a nervous condition to 
include PTSD was denied.  

The veteran submitted a statement in November 1998 indicating 
that he was "appealing decisions made by VA."  The RO 
apparently construed this language as an appeal of the 
September 1997 rating action.  The Board notes that the 
veteran also indicated that he wished that several identified 
claims "be reopened and continued."  As it is unclear if he 
desired to reopen previously disallowed claimed based on the 
submission of new and material evidence, these matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In September 1997, the RO issued a rating action wherein, 
inter alia, service connection for problems of the fingers of 
both hands and a compensable evaluations for residuals of a 
fractured left foot were denied.

2.  On September 24, 1997, the RO furnished the veteran with 
a copy of the September 1997 rating action and provided him 
with notice of his appellate rights.

3.  The evidence does not show that a notice of disagreement 
of the September 24, 1997 rating action was received on or 
before September 24, 1998. 


CONCLUSION OF LAW

The veteran's appeal is untimely and his claim lacks legal 
merit and entitlement under the law.  38 U.S.C.A. §  7105 
(a), (c) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitlement to service 
connection for problems with the fingers on both of his hands 
as well as a compensable disability evaluation for his 
service connected residuals of a fractured left foot.  After 
a review of the record, the Board finds that there is no 
legal basis to these claims.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically state that a Notice of Disagreement (NOD) be 
filed within one year from the date that the RO mails notice 
of its decision to the appellant.  38 C.F.R. § 20.302(a) 
(2000) see also 38 C.F.R. § 3.160 (d) (2000).

In the present case, a rating decision was rendered in 
September 1997 denying service connection for problems with 
the fingers on both hands, and a compensable rating for 
residuals of a fractured left foot.  The veteran was notified 
of this decision by letter dated September 24, 1997.  He was 
also informed of his right to appeal and supplied with a VA 
Form 4107.  A review of the claim folder does not show that a 
NOD was filed within one year of notification of the denial 
of his claim as required under 38 C.F.R. § 20.302 (a) (2000).  
On the contrary, the first correspondence of any type 
submitted by the veteran subsequent to the September 1997 
rating action is a VA Form 21-4138, Statement in Support of 
Claim, that was received on November 25, 1998.  As a NOD was 
not filed within one year of notification of the September 
1997 rating action, this rating action is final.  Id.

The Board finds that the appeal of the September 1997 rating 
action is untimely.  The regulations pertaining to the 
appellate procedure are clear.  The veteran was informed of 
the denial of his claims for service connection for problems 
with the fingers on both of his hand and a compensable rating 
for residuals of a fractured left foot by letter dated 
September 24, 1997.  Veteran, therefore, had the duty of 
filing a Notice of Disagreement with the decision on or 
before September 24, 1998.  The evidence does not show that 
the veteran complied with this requirement.  Additionally, 
the Board cannot find a legal basis, either in statute or 
regulation, that would render the veteran's claim valid.  
Accordingly, the claim that a timely appeal of the September 
1997 rating action was filed is denied as it is without legal 
merit or entitlement under the law.  Sabonis.


ORDER

The appeal of the September 1997 rating action is untimely.  
Therefore, the claims of entitlement to service connection 
for problems with the fingers on both hands and a compensable 
rating for residuals of a fractured left foot are denied, and 
the appeal is terminated.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The duty to assist 
requires VA to prove assistance in obtaining the veteran's 
service medical records.  Id. § 5103A(c)(1).  With respect to 
the veteran's claim of entitlement of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that a complete copy of the veteran's service medical 
records does not appear to be presently associated with the 
claims folder.  In particular, the claims folder does not 
contain service medical records for the period of active 
service from September 1990 to April 1991.  

The Board notes that a March 1994 response from the National 
Personnel Records Center (NPRC) indicates that additional 
service medical records "cannot be located at this time" 
and that "the files have been flagged and further reply will 
be made when the records are received."  Under the VCAA, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Id. § 5103A(b)(3).  As the 
evidence does not show that additional service medical 
records do not exist or that additional efforts to obtain the 
records would be futile, the RO should make further attempt 
to obtain a complete copy of the veteran's service medical 
records.  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The 
RO should ensure that its efforts to 
obtain the veteran's service medical 
records are fully documented in the 
claims folder.  If such records do not 
exist or if further efforts to obtain 
those records would be futile, the RO 
should so indicate in the claims folder.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
acquired psychiatric disorder, to include 
PTSD and depression, since separating 
from active duty.  After securing the 
necessary releases, the RO should obtain 
these records.  The RO should document 
its efforts to obtain the requested 
information.  If any requested evidence 
is not available, the RO should notify 
the veteran as mandated by the Veterans 
Claims Assistance Act of 2000.  See also 
VBA Fast Letter No. 00-87 (November 17, 
2000).

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the etiology or onset of any 
current psychiatric disorder.  The RO 
should advise the veteran of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review before the 

examination. Specifically the examiner 
should provide the following information:

a) The examiner should perform a 
thorough review of the appellant's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b) The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.  

c)  For each psychiatric disorder 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service.

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



